ORDER

Behringer Saws, Inc. moves for an extension of time to file its brief and to voluntarily dismiss its appeal 03-1567.
Behringer submitted a brief to the court on November 5, 2003. The brief was rejected because it was untimely and out of compliance with certain of the court’s rales. Behringer asks that the court accept the brief as timely filed.
Even if the court were to accept Behringer’s brief as timely, it would be out of compliance with the court’s rales, e.g., failure to append the district court’s decision. As stated in the court’s November 12, 2003 notice, Behringer must submit a corrected brief correcting the other deficiencies listed in the notice.
Accordingly,
IT IS ORDERED THAT:
(1) Behringer’s motion for an extension of time is granted. Behringer’s corrected brief is due within 14 days of the date of filing of this order.
(2) Behringer’s motion to voluntarily dismiss 03-1567 is granted.
(3) Each side shall bear its own costs for 03-1567.
(4) The revised official caption for 03-1601, -1602 is reflected above.